DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Eidehall et al (US 2009/0192710 A1).

Regarding claim 1, Eidehall discloses method, comprising: determining, by a transport, a potential impact with an object at a location in a lane on a road; and when a distance away from the location exists within the lane, maneuvering, by the transport, the distance within the lane to avoid the potential impact (see Eidehall figures 10-11 and paragraphs “0006” and “0082-0084” regarding detecting the distance and if it falls under certain limit maneuver away from the object to avoid colliding with the object “The distance dE also represents a distance wherein, when less than the value dF, it is no longer possible to avoid a collision event of the motor vehicle only by braking, thus requiring a lateral obstacle avoidance maneuver to be performed. Actuation of an obstacle avoidance maneuver is controlled in the motor vehicle by a steering actuator, for example an electric motor, coupled to a steering column of the vehicle; the steering actuator is controlled from a steering control unit. The control unit is operable to activate an obstacle avoidance function in an event that invoking the function is capable of avoiding a collision event from occurring” and via paragraphs “0141-0143” “Referring to FIG. 10, there is shown the automobile 120 being driven along the lane 210 b. In such a situation, the safest direction (Flane) of the automobile 120 is straight ahead along the lane 210 b”).

Regarding claim 8, Eidehall discloses a system, comprising: a processor of a transport; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: determine a potential impact with an object at a location in a lane on a road; and when a distance away from the location exists within the lane, maneuver the distance within the lane to avoid the potential impact (see Eidehall figures 10-11 and paragraphs “0006”, “0082-0084”, “0087” and “0100” regarding detecting the distance and if it falls under certain limit maneuver away from the object to avoid colliding with the object “The distance dE also represents a distance wherein, when less than the value dF, it is no longer possible to avoid a collision event of the motor vehicle only by braking, thus requiring a lateral obstacle avoidance maneuver to be performed. Actuation of an obstacle avoidance maneuver is controlled in the motor vehicle by a steering actuator, for example an electric motor, coupled to a steering column of the vehicle; the steering actuator is controlled from a steering control unit. The control unit is operable to activate an obstacle avoidance function in an event that invoking the function is capable of avoiding a collision event from occurring” and via paragraphs “0141-0143” “Referring to FIG. 10, there is shown the automobile 120 being driven along the lane 210 b. In such a situation, the safest direction (Flane) of the automobile 120 is straight ahead along the lane 210 b”).

Regarding claim 15, Eidehall discloses a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining a potential impact with an object at a location in a lane on a road; and when a distance away from the location exists within the lane, maneuvering the distance within the lane to avoid the potential impact (see Eidehall figures 10-11 and paragraphs “0006”, “0082-0084”, “0087” and “0100” regarding detecting the distance and if it falls under certain limit maneuver away from the object to avoid colliding with the object “The distance dE also represents a distance wherein, when less than the value dF, it is no longer possible to avoid a collision event of the motor vehicle only by braking, thus requiring a lateral obstacle avoidance maneuver to be performed. Actuation of an obstacle avoidance maneuver is controlled in the motor vehicle by a steering actuator, for example an electric motor, coupled to a steering column of the vehicle; the steering actuator is controlled from a steering control unit. The control unit is operable to activate an obstacle avoidance function in an event that invoking the function is capable of avoiding a collision event from occurring” and via paragraphs “0141-0143” “Referring to FIG. 10, there is shown the automobile 120 being driven along the lane 210 b. In such a situation, the safest direction (Flane) of the automobile 120 is straight ahead along the lane 210 b”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-5, 9, 11-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Eidehall et al (US 2009/0192710 A1) in view of Shiller (US 2007/0080825 A1).

Regarding claim 2, Eidehall teaches the severity of the impact between the host vehicle and the target vehicle (see Eidehall paragraphs “0082-0084”), but Eidehall fails to explicitly disclose comprising determining, by the transport, a speed and a direction of movement of the object and determining a severity of the potential impact based on the speed and the direction, wherein the maneuvering of the distance is based on the severity.
However Shiller teaches comprising determining, by the transport, a speed and a direction of movement of the object and determining a severity of the potential impact based on the speed and the direction, wherein the maneuvering of the distance is based on the severity (see Shiller abstract and paragraphs “0010” and “0024” “Although a lane change maneuver is generally the most desirable option since traffic flow is least disturbed, such a maneuver may not be immediately feasible, depending on the distance to the obstacle, speed of the driven vehicle, and the volume of traffic in the neighboring lanes. If a lane change maneuver is not feasible, a full stop is generally the best alternative. However, if the initial speed and distance from the obstacle are insufficient for a full stop, the driven vehicle needs to decelerate until the traffic conditions allow a lane change maneuver to take place” and “The present invention is directed to a method for transmitting a warning signal to a driver of a driven vehicle regarding an impending collision with a moving and/or stationary object in the vicinity of said driven vehicle. The method comprises the following steps: a) providing said driven vehicle with means for obtaining updated data regarding, position, velocity vector and predicted moving path of said objects…. sensing, estimating or assuming dynamic changes parameters representing the movement of said driven vehicle within said performance time interval, and whenever required, generating a warning signal with an escalating severity level that reflects the relative imminence of collision with said objects and that corresponds to said longest time horizon”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0010” and “0024”).

Regarding claim 4, Eidehall fails to explicitly disclose comprising: when the distance does not exist within the lane, determining that at least one other lane proximate the lane is available; and maneuvering the transport the distance into the at least one other lane.
However Shiller teaches comprising: when the distance does not exist within the lane, determining that at least one other lane proximate the lane is available; and maneuvering the transport the distance into the at least one other lane (see Shiller figures 1&2 and paragraphs “0009”, “0011” and “0096” “Obstacle avoidance by automated vehicles that merge with neighboring traffic has been achieved by first producing a gap in a neighboring lane and then executing a lane change maneuver into the produced gap” and “Determination of the minimum clearing distance CD is illustrated in FIG. 2. The minimum clearing distance is the longitudinal distance along the X-axis, which represents the initial direction of driven vehicle A, from initial position xo of driven vehicle A until intersection point 10, at which a vertex of driven vehicle A intersects a vertex of the stationary obstacle O as driven vehicle A follows an optimal lane transition maneuver until final position Xf. An optimal lane transition maneuver is a maneuver that minimizes longitudinal displacement of driven vehicle A without collision while taking into account the initial speed {dot over (χ)}o, vehicle dynamics, and road conditions. Similarly, an optimal lane transition maneuver may be carried out for a moving obstacle, as well.” And via paragraph “0093”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0011” and “0093”).


    PNG
    media_image1.png
    824
    659
    media_image1.png
    Greyscale

Figures 1&2

Regarding claim 5, Eidehall fails to explicitly comprising determining, by the transport, that the potential impact will occur and sending an alert based on a severity of the impact.
However Shiller teaches comprising determining, by the transport, that the potential impact will occur and sending an alert based on a severity of the impact (see Shiller figure 20 and paragraph “0093” “A first warning signal is transmitted to the driver, informing him that he is too close to the obstacle. At the next subsequent time interval, an additional truncated LVO is generated, which is truncated at a shorter time horizon, e.g. 20 seconds. The instantaneous velocity vector of the driven vehicle at this next subsequent time interval ends on the border of the additional truncated LVO. A second warning signal of increased severity, e.g. “a collision is about to take place” is enunciated. Similarly, other warnings of escalating severity, such as accompanied with blinidng lights or audible signals, are transmitted as the time to collision is continuously shortened.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraph “0093”).

Regarding claim 9, Eidehall teaches the severity of the impact between the host vehicle and the target vehicle (see Eidehall paragraphs “0082-0084”), but Eidehall fails to explicitly disclose wherein the instructions further cause the processor to determine a speed and a direction of movement of the object and determine a severity of the potential impact based on the speed and the direction, wherein the maneuver of the distance is based on the severity.
However Shiller teaches wherein the instructions further cause the processor to determine a speed and a direction of movement of the object and determine a severity of the potential impact based on the speed and the direction, wherein the maneuver of the distance is based on the severity (see Shiller abstract and paragraphs “0010” and “0024” “Although a lane change maneuver is generally the most desirable option since traffic flow is least disturbed, such a maneuver may not be immediately feasible, depending on the distance to the obstacle, speed of the driven vehicle, and the volume of traffic in the neighboring lanes. If a lane change maneuver is not feasible, a full stop is generally the best alternative. However, if the initial speed and distance from the obstacle are insufficient for a full stop, the driven vehicle needs to decelerate until the traffic conditions allow a lane change maneuver to take place” and “The present invention is directed to a method for transmitting a warning signal to a driver of a driven vehicle regarding an impending collision with a moving and/or stationary object in the vicinity of said driven vehicle. The method comprises the following steps: a) providing said driven vehicle with means for obtaining updated data regarding, position, velocity vector and predicted moving path of said objects…. sensing, estimating or assuming dynamic changes parameters representing the movement of said driven vehicle within said performance time interval, and whenever required, generating a warning signal with an escalating severity level that reflects the relative imminence of collision with said objects and that corresponds to said longest time horizon”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0010” and “0024”).

Regarding claim 11, Eidehall fails to explicitly disclose wherein the instructions further cause the processor to: when the distance does not exist within the lane, determine that at least one other lane proximate the lane is available; and maneuver the transport the distance into the at least one other lane.
However Shiller teaches wherein the instructions further cause the processor to: when the distance does not exist within the lane, determine that at least one other lane proximate the lane is available; and maneuver the transport the distance into the at least one other lane (see Shiller figures 1&2 and paragraphs “0009”, “0011” and “0096” “Obstacle avoidance by automated vehicles that merge with neighboring traffic has been achieved by first producing a gap in a neighboring lane and then executing a lane change maneuver into the produced gap” and “Determination of the minimum clearing distance CD is illustrated in FIG. 2. The minimum clearing distance is the longitudinal distance along the X-axis, which represents the initial direction of driven vehicle A, from initial position xo of driven vehicle A until intersection point 10, at which a vertex of driven vehicle A intersects a vertex of the stationary obstacle O as driven vehicle A follows an optimal lane transition maneuver until final position Xf. An optimal lane transition maneuver is a maneuver that minimizes longitudinal displacement of driven vehicle A without collision while taking into account the initial speed {dot over (χ)}o, vehicle dynamics, and road conditions. Similarly, an optimal lane transition maneuver may be carried out for a moving obstacle, as well.” And via paragraph “0093”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0011” and “0093”).


    PNG
    media_image1.png
    824
    659
    media_image1.png
    Greyscale

Figures 1&2

Regarding claim 12, Eidehall fails to explicitly wherein the instructions further cause the processor to determine that the potential impact will occur and send an alert based on a severity of the impact.
However Shiller teaches wherein the instructions further cause the processor to determine that the potential impact will occur and send an alert based on a severity of the impact (see Shiller figure 20 and paragraph “0093” “A first warning signal is transmitted to the driver, informing him that he is too close to the obstacle. At the next subsequent time interval, an additional truncated LVO is generated, which is truncated at a shorter time horizon, e.g. 20 seconds. The instantaneous velocity vector of the driven vehicle at this next subsequent time interval ends on the border of the additional truncated LVO. A second warning signal of increased severity, e.g. “a collision is about to take place” is enunciated. Similarly, other warnings of escalating severity, such as accompanied with blinidng lights or audible signals, are transmitted as the time to collision is continuously shortened.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraph “0093”).

Regarding claim 16, Eidehall teaches the severity of the impact between the host vehicle and the target vehicle (see Eidehall paragraphs “0082-0084”), but Eidehall fails to explicitly disclose comprising instructions, that when read by the processor, cause the processor to determine a speed and a direction of movement of the object and determine a severity of the potential impact based on the speed and the direction, wherein the maneuvering of the distance is based on the severity.
However Shiller teaches comprising instructions, that when read by the processor, cause the processor to determine a speed and a direction of movement of the object and determine a severity of the potential impact based on the speed and the direction, wherein the maneuvering of the distance is based on the severity (see Shiller abstract and paragraphs “0010” and “0024” “Although a lane change maneuver is generally the most desirable option since traffic flow is least disturbed, such a maneuver may not be immediately feasible, depending on the distance to the obstacle, speed of the driven vehicle, and the volume of traffic in the neighboring lanes. If a lane change maneuver is not feasible, a full stop is generally the best alternative. However, if the initial speed and distance from the obstacle are insufficient for a full stop, the driven vehicle needs to decelerate until the traffic conditions allow a lane change maneuver to take place” and “The present invention is directed to a method for transmitting a warning signal to a driver of a driven vehicle regarding an impending collision with a moving and/or stationary object in the vicinity of said driven vehicle. The method comprises the following steps: a) providing said driven vehicle with means for obtaining updated data regarding, position, velocity vector and predicted moving path of said objects…. sensing, estimating or assuming dynamic changes parameters representing the movement of said driven vehicle within said performance time interval, and whenever required, generating a warning signal with an escalating severity level that reflects the relative imminence of collision with said objects and that corresponds to said longest time horizon”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0010” and “0024”).

Regarding claim 18, Eidehall fails to explicitly disclose comprising instructions, that when read by the processor, cause the processor to: when the distance does not exist within the lane, determine that at least one other lane proximate the lane is available; and maneuver the transport the distance into the at least one other lane.
However Shiller teaches comprising instructions, that when read by the processor, cause the processor to: when the distance does not exist within the lane, determine that at least one other lane proximate the lane is available; and maneuver the transport the distance into the at least one other lane (see Shiller figures 1&2 and paragraphs “0009”, “0011” and “0096” “Obstacle avoidance by automated vehicles that merge with neighboring traffic has been achieved by first producing a gap in a neighboring lane and then executing a lane change maneuver into the produced gap” and “Determination of the minimum clearing distance CD is illustrated in FIG. 2. The minimum clearing distance is the longitudinal distance along the X-axis, which represents the initial direction of driven vehicle A, from initial position xo of driven vehicle A until intersection point 10, at which a vertex of driven vehicle A intersects a vertex of the stationary obstacle O as driven vehicle A follows an optimal lane transition maneuver until final position Xf. An optimal lane transition maneuver is a maneuver that minimizes longitudinal displacement of driven vehicle A without collision while taking into account the initial speed {dot over (χ)}o, vehicle dynamics, and road conditions. Similarly, an optimal lane transition maneuver may be carried out for a moving obstacle, as well.” And via paragraph “0093”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall in order to determine an optimal collision avoidance maneuver with respect to a plurality of obstacles to increase the rate of safe collision avoidance maneuvers (Shiller paragraphs “0011” and “0093”).


    PNG
    media_image1.png
    824
    659
    media_image1.png
    Greyscale

Figures 1&2

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Eidehall et al (US 2009/0192710 A1) in view of Chikamori et al (US 2022/0219683 A1).

Regarding claim 3, Eidehall fails to explicitly disclose comprising notifying, by the transport, at least one other transport of the moving object and a location on the road where the moving object will impact the at least one other transport.
However Chikamori teaches comprising notifying, by the transport, at least one other transport of the moving object and a location on the road where the moving object will impact the at least one other transport (see Chikamori figure 2 and paragraphs “0021-0022” regarding a vehicle to vehicle communication to alert the second vehicle that the vehicle will turn in order to avoid any collision “the second vehicle performs a control for providing an alert to an occupant as the predetermined control for collision avoidance.” and “This configuration can provide an alert to an occupant of the second vehicle (straight-through vehicle) to notify the occupant that there is a right-turning vehicle and a risk of collision therewith. In this case, an alert can be provided by using image display, or voice or sound output”).

    PNG
    media_image2.png
    637
    439
    media_image2.png
    Greyscale

Figure 2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall for avoiding a collision between a right-turning vehicle and a straight-through vehicle includes causing a vehicle to activate a brake and stop, or providing an alert to a driver of the vehicle by using image display or voice and also provide a risk notification to a vehicle at risk of collision in order to reduce the risk of collision (Chikamori paragraph “0022”).
Regarding claim 10, Eidehall fails to explicitly disclose wherein the instructions further cause the processor to notify at least one other transport of the object and a location on the road where the object will impact the at least one other transport.
However Chikamori teaches wherein the instructions further cause the processor to notify at least one other transport of the object and a location on the road where the object will impact the at least one other transport (see Chikamori figure 2 and paragraphs “0021-0022” regarding a vehicle to vehicle communication to alert the second vehicle that the vehicle will turn in order to avoid any collision “the second vehicle performs a control for providing an alert to an occupant as the predetermined control for collision avoidance.” and “This configuration can provide an alert to an occupant of the second vehicle (straight-through vehicle) to notify the occupant that there is a right-turning vehicle and a risk of collision therewith. In this case, an alert can be provided by using image display, or voice or sound output”).

    PNG
    media_image2.png
    637
    439
    media_image2.png
    Greyscale

Figure 2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall for avoiding a collision between a right-turning vehicle and a straight-through vehicle includes causing a vehicle to activate a brake and stop, or providing an alert to a driver of the vehicle by using image display or voice and also provide a risk notification to a vehicle at risk of collision in order to reduce the risk of collision (Chikamori paragraph “0022”).
Regarding claim 17, Eidehall fails to explicitly disclose comprising instructions, that when read by the processor, cause the processor to notify at least one other transport of the object and a location on the road where the object will impact the at least one other transport.
However Chikamori teaches comprising instructions, that when read by the processor, cause the processor to notify at least one other transport of the object and a location on the road where the object will impact the at least one other transport (see Chikamori figure 2 and paragraphs “0021-0022” regarding a vehicle to vehicle communication to alert the second vehicle that the vehicle will turn in order to avoid any collision “the second vehicle performs a control for providing an alert to an occupant as the predetermined control for collision avoidance.” and “This configuration can provide an alert to an occupant of the second vehicle (straight-through vehicle) to notify the occupant that there is a right-turning vehicle and a risk of collision therewith. In this case, an alert can be provided by using image display, or voice or sound output”).

    PNG
    media_image2.png
    637
    439
    media_image2.png
    Greyscale

Figure 2
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall for avoiding a collision between a right-turning vehicle and a straight-through vehicle includes causing a vehicle to activate a brake and stop, or providing an alert to a driver of the vehicle by using image display or voice and also provide a risk notification to a vehicle at risk of collision in order to reduce the risk of collision (Chikamori paragraph “0022”).

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Eidehall et al (US 2009/0192710 A1) in view of Leise et al (US 2021/0326992 A1).

Regarding claim 6, Eidehall teaches predicting collisions (see at least paragraphs “0011” and “0019”) but Eidehall fails to explicitly disclose comprising performing a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport.
However Leise teaches comprising performing a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport (see Leise paragraphs “0030”, “0071” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties “One way of storing a document on a blockchain is to broadcast a transaction including a hash of the document to the network, which will be included in a block if the transaction satisfies all of the consensus rules of the network. In some implementations, the blockchain is a permissioned ledger, meaning only authorized network participants may broadcast transactions. In other implementations, only some authorized network participants may make certain transactions. For example, vehicle telematics data tending to show which vehicle was at fault in a collision may be uploaded by the vehicle to the blockchain 502 contemporaneously with, or subsequent to, a collision. Only a cryptographic hash of the data may be included in the blockchain 502, such that the data may be verified using the blockchain even if it is obtained by a party off-chain.” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”) and for purposes of validating information.

Regarding claim 7, Eidehall fails to explicitly disclose comprising executing a smart contract to record a transaction related to the moving object on a blockchain based on the blockchain consensus.
However Leise teaches comprising executing a smart contract to record a transaction related to the moving object on a blockchain based on the blockchain consensus (see Leise paragraphs “0029-0030”, “0033” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties and also to transmit a transaction including the recommended subrogation resolution to a smart contract stored on the distributed “Traditionally, businesses, customers, and central authorities, such as those involved in an insurance claim, have stored information related to transactions, and records of transactions, in databases or ledgers. Often these databases and ledgers are held by the participants and must be reconciled to achieve consensus as to the validity of the information stored therein. Alternatively, a central authority may be responsible for determining the validity of information stored in a database or a ledger and functioning as an arbiter of consensus for interested parties, such as a recorder of deeds, an asset exchange, etc.”, “The validation activities of nodes applying consensus rules on a blockchain network may take various forms. In one implementation, the blockchain may be viewed as a shared spreadsheet that tracks data such as the ownership of assets. In another implementation, the validating nodes execute code contained in “smart contracts” and distributed consensus is expressed as the network nodes agreeing on the output of the executed code” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”).

Regarding claim 13, Eidehall teaches predicting collisions (see at least paragraphs “0011” and “0019”) but Eidehall fails to explicitly wherein the instructions further cause the processor to perform a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport.
However Leise teaches wherein the instructions further cause the processor to perform a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport (see Leise paragraphs “0030”, “0071” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties “One way of storing a document on a blockchain is to broadcast a transaction including a hash of the document to the network, which will be included in a block if the transaction satisfies all of the consensus rules of the network. In some implementations, the blockchain is a permissioned ledger, meaning only authorized network participants may broadcast transactions. In other implementations, only some authorized network participants may make certain transactions. For example, vehicle telematics data tending to show which vehicle was at fault in a collision may be uploaded by the vehicle to the blockchain 502 contemporaneously with, or subsequent to, a collision. Only a cryptographic hash of the data may be included in the blockchain 502, such that the data may be verified using the blockchain even if it is obtained by a party off-chain.” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”).

Regarding claim 14, Eidehall fails to explicitly disclose wherein the instructions further cause the processor to execute a smart contract to record a transaction related to the object on a blockchain based on the blockchain consensus.
However Leise teaches wherein the instructions further cause the processor to execute a smart contract to record a transaction related to the object on a blockchain based on the blockchain (see Leise paragraphs “0029-0030”, “0033” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties and also to transmit a transaction including the recommended subrogation resolution to a smart contract stored on the distributed “Traditionally, businesses, customers, and central authorities, such as those involved in an insurance claim, have stored information related to transactions, and records of transactions, in databases or ledgers. Often these databases and ledgers are held by the participants and must be reconciled to achieve consensus as to the validity of the information stored therein. Alternatively, a central authority may be responsible for determining the validity of information stored in a database or a ledger and functioning as an arbiter of consensus for interested parties, such as a recorder of deeds, an asset exchange, etc.”, “The validation activities of nodes applying consensus rules on a blockchain network may take various forms. In one implementation, the blockchain may be viewed as a shared spreadsheet that tracks data such as the ownership of assets. In another implementation, the validating nodes execute code contained in “smart contracts” and distributed consensus is expressed as the network nodes agreeing on the output of the executed code” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”).
Regarding claim 19, Eidehall teaches predicting collisions (see at least paragraphs “0011” and “0019”) but Eidehall fails to explicitly comprising instructions, that when read by the processor, cause the processor to perform a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport.
However Leise teaches comprising instructions, that when read by the processor, cause the processor to perform a blockchain consensus related to the potential impact between peers represented by the transport and at least one other transport (see Leise paragraphs “0030”, “0071” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties “One way of storing a document on a blockchain is to broadcast a transaction including a hash of the document to the network, which will be included in a block if the transaction satisfies all of the consensus rules of the network. In some implementations, the blockchain is a permissioned ledger, meaning only authorized network participants may broadcast transactions. In other implementations, only some authorized network participants may make certain transactions. For example, vehicle telematics data tending to show which vehicle was at fault in a collision may be uploaded by the vehicle to the blockchain 502 contemporaneously with, or subsequent to, a collision. Only a cryptographic hash of the data may be included in the blockchain 502, such that the data may be verified using the blockchain even if it is obtained by a party off-chain.” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”).

Regarding claim 20, Eidehall fails to explicitly disclose comprising instructions, that when read by the processor, cause the processor to execute a smart contract to record a transaction related to the object on a blockchain based on the blockchain consensus.
However Leise teaches comprising instructions, that when read by the processor, cause the processor to execute a smart contract to record a transaction related to the object on a blockchain based on the blockchain consensus (see Leise paragraphs “0029-0030”, “0033” and “0178-0181” regarding applying consensus rules on the blockchain network to enable automatic execution of an agreement between different parties and also to transmit a transaction including the recommended subrogation resolution to a smart contract stored on the distributed “Traditionally, businesses, customers, and central authorities, such as those involved in an insurance claim, have stored information related to transactions, and records of transactions, in databases or ledgers. Often these databases and ledgers are held by the participants and must be reconciled to achieve consensus as to the validity of the information stored therein. Alternatively, a central authority may be responsible for determining the validity of information stored in a database or a ledger and functioning as an arbiter of consensus for interested parties, such as a recorder of deeds, an asset exchange, etc.”, “The validation activities of nodes applying consensus rules on a blockchain network may take various forms. In one implementation, the blockchain may be viewed as a shared spreadsheet that tracks data such as the ownership of assets. In another implementation, the validating nodes execute code contained in “smart contracts” and distributed consensus is expressed as the network nodes agreeing on the output of the executed code” and “creating a blockchain for the vehicle collision, or a new block for an existing blockchain, with one or more links to, or otherwise means for accessing, the telematics, sensor, and/or image data collected, and an indication of the percentage of fault determined (block 1308) to facilitate blockchain-based claim handling”, also see paragraphs “0188”, “0190”, “0199” and “0217”).
But Leise does not explicitly teach the predication of the collisions however it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Method and system for collision course prediction and collision avoidance and mitigation of Eidehall as it is merely applying a known technique (i.e. using blockchain to share and store data) to a known method (i.e. vehicle accident claiming) ready to provide predictable result (i.e. use existing computer technology to efficiently and securely share information) for safe and in order to facilitate making predictions for subsequent data for future collisions (Leise paragraphs “0026”, “0030” and “0178-0181”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664